Dismiss and Opinion Filed March 31, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00097-CV

TWO THOUSAND FORTY DOLLARS AND 00/100 ($2040.00) IN UNITED STATES OF
       AMERICA CURRENCY AND BRIDGET MORGAN, Appellants
                             V.
                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 89707-86

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright

       Although twice directed to pay the appellate filing fee and both times cautioned that the

appeal could be dismissed without further notice if she did not comply, Bridget Morgan has

failed to pay the fee or show she is excused by statute or the appellate rules from paying the fee.

See TEX. R. APP. P. 5. Additionally, she has failed to file her brief, despite being cautioned that

failure to file the brief could also result in dismissal of the appeal. See id. 38.8(a)(1).

Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




140097F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TWO THOUSAND FORTY DOLLARS                         On Appeal from the 86th District Court,
AND 00/100 ($2040.00) IN UNITED                    Kaufman County, Texas
STATES OF AMERICA CURRENCY;                        Trial Court Cause No. 89707-86.
AND BRIDGET MORGAN, Appellants                     Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Brown
No. 05-14-00097-CV         V.                      participating.

THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee The State of Texas recover its costs, if any, of this appeal from
appellant Bridget Morgan.


Judgment entered March 31, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–